DETAILED ACTION

This Office Action is a response to an application filed on 03/08/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/872,513, filed on 08/31/2020.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11,300,775 in view of Hideki (JP 07327916).
Instant # 17/689,437
Patent # 11,300,775
An observation instrument comprising a shaft and an imaging unit, the imaging unit comprising an objective lens system and an electronic image sensor arranged for picking up an image generated by the objective lens system, the imaging unit being pivotably arranged about a pivot axis in a distal end section of the shaft, the pivot axis of the imaging unit being transverse to a longitudinal axis of the distal end section of the shaft, wherein the image sensor is arranged substantially parallel to an optical axis of the objective lens system; 
An observation instrument comprising a shaft and an imaging unit, the imaging unit comprising an objective lens system and an electronic image sensor arranged for picking up an image generated by the objective lens system, the imaging unit being pivotably arranged about a pivot axis in a distal end section of the shaft, the pivot axis of the imaging unit being transverse to a longitudinal axis of the distal end section of the shaft, wherein the image sensor is arranged substantially parallel to an optical axis of the objective lens system;


 wherein the objective lens system comprises a plurality of optical elements, the optical elements of the objective lens system being fixedly positioned relative to each other within a sleeve; 

wherein the imaging unit comprises a deflection element for deflecting light exiting from an image end of the objective lens system to an image pick-up surface of the image sensor.
wherein the imaging unit comprises a deflection prism, fixed to an image pick-up surface or a cover glass of the image sensor, for deflecting light exiting from an image end of the objective lens system to the image pick-up surface of the image sensor,

wherein the objective lens system and the
electronic image sensor are pivotable as a unit with respect to the shaft between a first
end position in which the optical axis of the objective lens system is approximately
parallel to a longitudinal axis of the distal end section of the shaft and a second end
position in which the optical axis of the objective lens system forms a maximal angle, α,
to the longitudinal axis of the distal end section of the shaft, where α is between
approximately 25° and approximately 75°, and wherein a length, L, of the objective lens
system is
L ≤ h/sinα - d/tanα
where h is an inner diameter of the distal end section of the shaft and d is a
diameter of the objective lens system


Patent No. 11,300,775 does not disclose: wherein the objective lens system comprises a plurality of optical elements, the optical elements of the objective lens system being fixedly positioned relative to each other within a sleeve.
However, Hideki from the same or similar endeavor discloses: wherein the objective lens system comprises a plurality of optical elements, the optical elements of the objective lens system being fixedly positioned relative to each other within a sleeve (see Fig. 8, objective optical system 16’).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the objective lens system comprises a plurality of optical elements, the optical elements of the objective lens system being fixedly positioned relative to each other within a sleeve” as taught by Hideki in the observation instrument taught by Patent No. 11,300,775 to switch between viewing directions freely and provide a flexible endoscope (see Hideki, paragraph 8).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideki (JP 07327916).

Regarding claim 1, Hideki discloses: An observation instrument (see Fig. 1, endoscope 1) comprising a shaft (see Fig. 1, insertion portion 2) and an imaging unit (see Fig. 2 and paragraph 17-18, image pickup unit 19), the imaging unit comprising an objective lens system (see Fig. 2, objective optical system 16) and an electronic image sensor (see Fig. 2 and paragraph 18, solid-state imaging device 18) arranged for picking up an image generated by the objective lens system (see Fig. 2-3 and paragraph 19), the imaging unit being pivotably arranged about a pivot axis in a distal end section of the shaft (see Fig. 2 and paragraph 18, pivot shaft 20 of the image pickup unit 19 arranged in the distal end of the shaft), the pivot axis of the imaging unit being transverse to a longitudinal axis of the distal end section of the shaft (see Fig. 2 and paragraph 18, the imaging unit 19 is substantially perpendicular to the axial direction in the vicinity of the proximal end together is provided with a pivot shaft 20), wherein the image sensor is arranged substantially parallel to an optical axis of the objective lens system (see Fig. 2 and 3); wherein the objective lens system comprises a plurality of optical elements, the optical elements of the objective lens system being fixedly positioned relative to each other within a sleeve (see Fig. 8, objective optical system 16’); wherein the imaging unit comprises a deflection element (se Fig. 2, prism 17) for deflecting light exiting from an image end of the objective lens system to an image pick-up surface of the image sensor (see paragraph 22). 
Regarding claim 2, Hideki discloses: The observation instrument of claim 1, wherein the objective lens system and the electronic image sensor are pivotable as a unit with respect to the shaft (see Hideki, Fig. 2-3 and paragraph 18 and 21). 

Regarding claim 3, Hideki discloses: The observation instrument of claim 2, wherein the deflection element is a deflection prism fixed to the image pick-up surface or cover-glass of the image sensor (see Hideki, Fig. 2-3 and paragraph 18 and 22). 
Regarding claim 4, Hideki discloses: The observation instrument of claim 3, wherein the deflection prism is fixed to an image end of the sleeve (see Hideki, Fig. 2-3 and paragraph 15, component 15). 
Regarding claim 5, Hideki discloses: The observation instrument of claim 2, wherein the optical axis of the objective lens system is offset to the image pick-up surface of the image sensor (see Hideki, Fig. 2-3). 
Regarding claim 6, Hideki discloses: The observation instrument of claim 3, wherein the pivot axis is arranged at a distal edge of the image sensor (see Hideki, Fig. 2-3, pivot point 20). 
Regarding claim 7, Hideki discloses: The observation instrument of claim 4, wherein the pivot axis is arranged at a distal edge of the image sensor (see Hideki, Fig. 2-3, pivot point 20). 
Regarding claim 8, Hideki discloses: The observation instrument of claim 3, wherein the pivot axis is arranged at the image end of the objective lens system (see Hideki, Fig. 2-3, pivot point 20). 
Regarding claim 9, Hideki discloses: The observation instrument of claim 4, wherein the pivot axis is arranged at the image end of the objective lens system (see Hideki, Fig. 2-3, pivot point 20). 

Regarding claim 10, Hideki discloses: The observation instrument of claim 3, wherein the imaging unit is pivotable between a first end position, in which the optical axis of the objective lens system is approximately parallel to a longitudinal axis of the distal end section of the shaft (i.e. position of the imaging unit 19 in Fig. 2), and a second end position, in which the optical axis of the objective lens system forms a maximal angle (i.e. position of the imaging unit 19 in Fig. 3) to the longitudinal axis of the distal end section of the shaft (see Hideki, Fig. 2-3). 
Regarding claim 11, Hideki discloses: The observation instrument of claim 10, wherein the maximal angle, α, is between approximately 25̊ and approximately 75̊ (see Hideki, Fig. 3, the angle of the imaging unit is about 45̊). 
Regarding claim 14, Hideki discloses: The observation instrument of claim 3, wherein the image sensor has a diagonal having a length exceeding an inner diameter h of the distal end section of the shaft (see Hideki, Fig. 7, the separation of wires 21 and 22 is very close to the inner diameter of the distal end and the diameter of the prism 17 is more than the separation of wires 21 and 22. Please note that as shown in Fig. 2 and 3, the imaging sensor 24 is larger than the upper surface of the prism 17). 
Regarding claim 15, Hideki discloses: The observation instrument of claim 4, wherein the image sensor has a diagonal having a length exceeding an inner diameter h of the distal end section of the shaft (see Hideki, Fig. 7, the separation of wires 21 and 22 is very close to the inner diameter of the distal end and the diameter of the prism 17 is more than the separation of wires 21 and 22. Please note that as shown in Fig. 2 and 3, the imaging sensor 24 is larger than the upper surface of the prism 17). 
Regarding claim 17, Hideki discloses: The observation instrument of claim 1, wherein the observation instrument is an endoscope, an exoscope or an endoscopic capsule (see Hideki, paragraph 13).

Regarding claims 18-20, claims 18-20 are drawn to a video imager having limitations similar to the observation instrument claimed in claims 1, 3, and 4 treated in the above rejections. Therefore, method claims 18-19 correspond to apparatus claims 1 and 3 and are rejected for the same reasons of anticipation as used above.

Allowable Subject Matter

Claims 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483